Citation Nr: 1442525	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right hip arthritis, to include as secondary to service-connected low back disability.  

2.  Entitlement to service connection for left hip arthritis, to include as secondary to service-connected low back strain.  

3.  Entitlement to service connection for right ankle arthritis, to include as secondary to service-connected low back disability.  

4.  Entitlement to service connection for left ankle arthritis, to include as secondary to service-connected low back strain.  

5.  Entitlement to service connection for right knee arthritis, to include as secondary to service-connected low back disability.  

6.  Entitlement to service connection for left knee arthritis, to include as secondary to service-connected low back disability.  

7.  Entitlement to service connection for arthritis of all other joints, to include a secondary to service-connected low back disability.  

8.  Entitlement to an initial compensable rating prior to March 13, 2013, and in excess of 30 percent from that date, for bilateral hearing loss.  

9.  Entitlement to a compensable rating for left inguinal hernia repair.  

10.  Entitlement to an initial compensable rating for scar, left inguinal hernia repair.  

11.  Entitlement to a rating in excess of 10 percent for low back strain.  

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1974.   

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2011 rating decisions by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for hearing loss, left inguinal hernia repair scar, an increased (10 percent) rating for low back strain, and denied the remaining claims.  A May 2013 rating decision granted an increased (30 percent) rating for bilateral hearing loss, effective March 13, 2013; both periods are on appeal and the issue has been characterized accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for right and left hip arthritis, right and left knee arthritis, right and left ankle arthritis, arthritis of all other joints, an increased rating for low back strain, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  For the period prior to March 13, 2013, the Veteran had, at worst, Level II hearing acuity in the right ear and Level V hearing acuity in the left ear; the rating criteria contemplate the Veteran's hearing loss symptoms.  

2.  For the period since March 13, 2013, the Veteran had, at worst, Level VI hearing acuity in the right ear and Level VI hearing acuity in the left ear; the rating criteria contemplate the Veteran's hearing symptoms.  

3.  At no time during the appeal period is the Veteran shown to have had postoperative recurrence of his left inguinal hernia.  

4.  The Veteran's left inguinal hernia repair scar is characterized as superficial, stable, linear, unpainful, measures less than 6 square inches in size, and does not limit motion or function.  



CONCLUSIONS OF LAW

1.  For the period prior to March 13, 2013, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).  

2.  For the period since March 13, 2013, the criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).  

3.  The criteria for a compensable rating for left inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2013).  

4.  The criteria for a compensable rating for left inguinal hernia repair scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Regarding the Veteran's bilateral hearing loss and left inguinal hernia scar claims, they arise from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the Veteran's left inguinal hernia claim, the notice requirements were accomplished in a February 2011 letter that was provided before the April 2011 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  

VA has associated with the claims folder records of the Veteran's VA outpatient and private treatment.  He was also afforded VA examinations in January 2011, December 2011, and March 2013, which the Board finds are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that a new examination is not required for the claims decided herein as the Veteran has not alleged that his disability has worsened since the prior examinations and the evidence does not reflect this either.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

B. General Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims and in Virtual VA and VBMS (i.e., VA's electronic data storage systems), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).   

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  


C. Initial and Increased Rating for Bilateral Hearing Loss

By way of background, a February 2011 rating decision granted service connection for left ear hearing loss with a noncompensable (zero percent) rating, effective September 22, 2010.  An October 2011 rating decision granted service connection for right ear hearing loss.  A noncompensable rating was assigned for bilateral hearing loss, also effective September 22, 2010.  A May 2013 rating decision granted an increased (30 percent) rating for bilateral hearing loss, effective March 13, 2013.  Hence, the issue has been characterized as entitlement to an initial compensable rating for bilateral hearing loss prior to March 13, 2013, and in excess of 30 percent from that date.  

The VA Schedule for Rating Disabilities (Rating Schedule) provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIa.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or greater.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment in each ear.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

On January 2011 VA audiological evaluation, puretone thresholds, in decibels, were: 





HERTZ


	

1000
2000
3000
4000
RIGHT

40
40
45
65
LEFT

40
50
55
75

The average puretone thresholds were 48 decibels in the right ear and 55 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  The Veteran reported poor social interactions, difficulty following instructions, and hearing difficulty due to his bilateral hearing loss.  

A June 2011 audiogram from The Hearing Clinic, reported in the form of a graph-type audiogram, revealed puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

30
45
70
70
LEFT

55
65
70
75

As the VA audiogram was conveyed in straightforward graph form, the Board finds that it is able to interpret the findings.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (wherein the United States Court of Appeals for Veterans Claims (Court) stated that it does not have the power to interpret the results of a graphic-type audiogram, and further indicating the Board is empowered to make such factual findings in the first instance).  The average puretone thresholds were 54 decibels in the right ear and 66 decibels in the left ear.  Maximum word recognition scores were found to be 92 percent in both ears.  The speech recognition scores were expressly noted to be from the Maryland CNC list, so the private report is adequate for rating purposes.

On March 2013 VA audiological evaluation, puretone thresholds, in decibels, were: 





HERTZ


	

1000
2000
3000
4000
RIGHT

50
45
55
70
LEFT

55
60
85
80

The average puretone thresholds were 55 decibels in the right ear and 70 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 82 percent in the left ear.  The Veteran reported that he cannot hear when it is noisy due to his bilateral hearing loss.  

As noted above, the Veteran is seeking entitlement to an initial compensable rating prior to March 13, 2013, and in excess of 30 percent from that date.  The evidence detailed above it the most probative evidence for applying the rating schedule given the recorded audiometric results in the corresponding time periods for the staged rating.

Applying the results of the January 2011 examination to Table VI produces a finding that the Veteran had Level II hearing acuity in the right and left ear, warranting a noncompensable rating.  

Applying the results of the June 2011 private audiological evaluation to Table VI produces a finding that the Veteran had Level I hearing acuity in the right ear, and Level II hearing acuity in the left ear, warranting a noncompensable rating.  Applying the results to Table VIa (as there is an exceptional pattern of hearing impairment in the left ear under § 4.86(a)) produces a finding that the Veteran had Level V hearing acuity in the left ear, also warranting a noncompensable rating.  

Applying the results of the March 2013 VA examination to Table VI produces a finding that the Veteran had Level VI hearing acuity in the right ear, and Level IV hearing acuity in the left ear, warranting a 20 percent rating.  Applying the results to Table Via (as there is an exceptional pattern of hearing impairment in the left ear under § 4.86(a)) produces a finding that the Veteran had Level VI hearing acuity in the left ear, warranting a 30 percent rating.  

At no time prior to March 13, 2013 is there evidence showing that the Veteran's bilateral hearing loss was severe enough to warrant a compensable rating.  The only adequate evidence to determine the severity of the Veteran's bilateral hearing loss during the period prior to March 13, 2013 is the January 2011 VA examination and June 2011 private audiogram which reflect hearing loss commensurate with a noncompensable rating.  As such, the Board finds that a rating in excess of zero percent for his bilateral hearing loss is not warranted at any time prior to March 13, 2013.  The March 13, 2013 examination is the first instance showing a factually ascertainable increase in the severity of the Veteran's hearing loss in the context of the rating criteria.

In addition, at no time since March 13, 2013 is there evidence showing that the Veteran's bilateral hearing loss is severe enough to warrant a rating in excess of 30 percent.  The only adequate evidence to determine the severity of the Veteran's bilateral hearing loss during the period since March 13, 2013 is the March 2013 VA examination which reflects hearing loss commensurate with a 30 percent rating (with consideration of 38 C.F.R. § 4.86).  As such, the Board finds that a rating in excess of 30 percent for his bilateral hearing loss is not warranted at any time since March 13, 2013.  

As noted above, ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  On this basis, he is not entitled to a compensable rating prior to March 13, 2013, or a rating in excess of 30 percent since that date, as the preponderance of the evidence is against such a claim, and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

D. Increased Rating for Left Inguinal Hernia Repair

Historically, a June 1975 rating decision granted service connection for left inguinal hernia repair, rated zero percent, effective January 1, 1975.  The instant claim for increase was received in November 2010.  

The Veteran's left inguinal hernia repair is rated under Diagnostic Code 7338, which provides that a zero percent rating is warranted for small, reducible, inguinal hernia, or one without true hernia protrusion; or for inguinal hernia that has not been operated on but is remediable.  A 10 percent rating is warranted for postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for small, postoperative recurrent, or unoperated irremediable, inguinal hernia that is not well supported by truss, or not readily reducible.  A 60 percent rating is warranted for a large, postoperative, recurrent inguinal hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114.  

On January 2011 VA scars examination, the Veteran's only complaint was mild discomfort in the hernia area, with no recurrence or bulge, although it sometimes limits his ambulation.  

On December 2011 VA abdominal examination, it was noted that the Veteran has had no recurrence of his left inguinal hernia since 2002 and has had no symptoms.  On physical examination, no inguinal hernia was detected.  It was noted that the Veteran's hernia disability did not impact his ability to work.  

The Board finds that the evidence does not show recurrence of the Veteran's left inguinal hernia, and especially does not show that it requires treatment such as a truss or belt.  As the record does not show that at any time during the appeal period there was postoperative recurrence of the Veteran's left inguinal hernia, the criteria for a compensable rating are not met, and such rating is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

E. Initial Rating for Scar, Left Inguinal Hernia Repair

As noted above in the introduction, the instant appeal arises from a February 2011 rating decision that granted service connection for a left inguinal hernia repair scar, rated zero percent, effective September 22, 2010.  

Under the criteria for rating scars, Diagnostic Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent disabling.  38 C.F.R. § 4.118.  Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Diagnostic Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm.) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are painful or unstable.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Under Diagnostic Code 7805, scars are evaluated for any disabling effects not considered in a rating under Diagnostic Codes 7800 to 7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118.  

The Veteran's left inguinal hernia repair scar has been rated under Diagnostic Code 7805.  

On January 2011 VA scar examination, it was found that the Veteran had a scar in the left inguinal area that was 0.75 centimeters wide by 8 centimeters long.  The scar was noted to be not painful, superficial, without signs of skin breakdown, and without inflammation, edema, keloid formation, or other disabling effects.  The Veteran reported mild discomfort in the hernia area, with no recurrence of his hernia or bulge, although sometimes it limits his ambulation.  

On December 2011 VA abdominal examination, the Veteran denied the scar was painful or unstable.  The examiner noted that the total area of the scar was not greater than 39 square centimeters.  The examiner also indicated that the scar did not impact the Veteran's ability to work.  

On March 2013 VA scars examination, it was noted that the Veteran's left inguinal hernia repair scar was not unstable or painful.  The scar was measured as 8 centimeters long, and linear.  The examiner indicated that the scar caused no limitation of function or result in any other pertinent physical findings.  

Based on the evidence, the Board finds that a compensable rating for the Veteran's left inguinal hernia repair scar is not warranted under any of the diagnostic codes for evaluating scars.  Diagnostic Code 7800 provides for rating scars of the head, face, or neck, and the scar in question is located in the inguinal area.  Diagnostic Code 7801 would also provide no benefit to the Veteran as a 10 percent rating is warranted where the evidence shows the scar is deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters).  At no point has the Veteran's left inguinal hernia scar been described as deep or nonlinear, and the area involved was found on December 2011 to be less than 39 square centimeters.  Likewise, Diagnostic Code 7802 would be of no benefit to the Veteran as it provides a 10 percent rating for superficial and nonlinear scars encompassing an area of 144 square inches (929 sq. cm.), and the Veteran's scar, while characterized as superficial, is not nonlinear, and does not involve an area of 144 square inches.  

Diagnostic Code 7804 is also of no benefit to the Veteran as it requires a scar that is unstable or painful to warrant a compensable rating, and the Veteran has consistently denied that his left inguinal hernia scar is unstable or painful.  Finally, Diagnostic Code 7805 would provide no benefit to the Veteran as it instructs that any disabling effects of other scars, and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 to 7804 are to be evaluated under an appropriate diagnostic code; there is no evidence of any additional effects of the Veteran's left inguinal hernia repair scar not provided under the Diagnostic Codes 7800 through 7804.  

For these reasons, the Board finds that the Veteran is not entitled to a compensable rating for his left inguinal hernia repair scar throughout the appeal period.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

F. Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his various disabilities.  His disabilities are characterized by numerous symptoms that are set forth in the rating criteria.  Because these manifestations are contemplated in the applicable rating criteria, the Board has carefully compared the level of severity and symptomatology of the Veteran's disabilities with the criteria found in the rating schedule.  In sum, the Board finds that he has not described functional effects that are exceptional or not otherwise contemplated by the assigned ratings.

The Board notes that in addition to being service-connected for his left inguinal hernia repair, the Veteran is also service-connected for a left inguinal hernia repair scar.  Hence, the Veteran's reported symptomatology is fully addressed and contemplated in the applicable rating criteria, and in particular in regards to his left inguinal hernia.  His descriptions of his disabilities are consistent with the degree of disability addressed by such ratings.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for considerations of an extraschedular rating is not warranted.

In regard to hearing loss, the VA examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the examiners that the Veteran reported poor social interactions, difficulty following instructions, hearing difficulty, and that he cannot hear when it is noisy.  Such effects do not take the Veteran's case outside the norm as to warrant the assignment of any higher evaluation on an extraschedular basis.  The symptoms of his hearing loss have been accurately reflected by the schedular criteria and the problems he attributes to hearing loss are simply effects of the underlying symptoms.

Furthermore, the Board does not find that this evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 2013-7104 (Fed. Cir. Aug. 6, 2014).

Lastly, although the Board is also remanding the issue of entitlement to TDIU, the evidence does not suggest that the Veteran may be unable to follow substantially gainful employment solely as a result of the service-connected disabilities addressed in the decision above.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, it is not improper to decide these three rating claims while remanding the TDIU claim.


ORDER

Prior to March 13, 2013, a compensable initial rating for bilateral hearing loss is denied.  

Since March 13, 2013, a rating in excess of 30 percent for bilateral hearing loss is denied.  

A compensable rating for left inguinal hernia repair is denied.  

A compensable initial rating for left inguinal hernia repair scar is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for right and left hip arthritis, right and left ankle arthritis, right and left knee arthritis, and arthritis of all other joints, to include as secondary to his service-connected low back disability.  In September 2013 correspondence, the Veteran reported that a Grand Island, Nebraska VA Medical Center (VAMC) doctor told him that his back disability was causing his problems in lower extremities.  Review of Grand Island VAMC treatment records includes a September 2013 report wherein the Veteran complained of right hip pain and right leg weakness for several years, and the physician indicated that he did not think that the Veteran's symptoms were coming from the hip at all.  Unfortunately, the physician did not elaborate on where the Veteran's symptoms originated, or their etiology.  Nonetheless, the September 2013 Grand Island VAMC report suggests that there is some unknown cause of the Veteran's lower extremity symptoms and disabilities, and the Board finds that the Veteran should be afforded another examination (since the one provided in January 2011) to determine the nature and etiology of the Veteran's claimed disabilities.  

In addition, the Veteran seeks entitlement to a rating in excess of 10 percent for his service-connected low back disability.  The Veteran was last afforded a VA examination in March 2013, wherein it was noted that the Veteran had no signs or symptoms due to radiculopathy or other neurologic abnormalities.  The above-noted September 2013 Grand Island VAMC report suggests that the Veteran may have radiculopathy or other neurologic abnormalities, suggesting a potential worsening of his low back disability since the March 2013 VA examination.  Accordingly, VA is required to afford a contemporaneous VA examination to assess the current nature, extent and severity of the Veteran's low back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this matter.  

The Board notes that when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the record suggests that the Veteran's service-connected disabilities affect his ability to work.  Accordingly, the issue of entitlement to TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  Moreover, appellate consideration of TDIU is deferred pending resolution of the increased rating claim still on appeal and his service connection claims asserted as due to his service-connected low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Finally, any additional, pertinent VA treatment records should either be made accessible in an electronic file or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl, 21 Vet. App. at 125 (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, these issues are REMANDED for the following actions:

1.  Physically or electronically associate with the claims folder VA treatment records pertaining to the Veteran's right and left hip arthritis, right and left ankle arthritis, right and left knee arthritis, and arthritis of all other joints, and his low back disability, that are dated from June 2014.  

2.  Notify the Veteran that he may submit lay or medical evidence addressing the nature, symptoms and severity of his service-connected disabilities (to include his low back disability) and the impact of the conditions on his ability to work.  

He should also be invited to submit statements from himself and others who have first-hand knowledge of the nature and extent of his in-service and post-service symptoms of his right and left hip, right and left ankle, right and left knee, and all other joints for which he has arthritis, as well as any relationship between his disabilities and his service (and his low back disability), to include the Grand Island VAMC physician identified in the Veteran's September 2013 correspondence.   

The Veteran should be given a reasonable period of time to respond.  

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the current nature, onset, and likely etiology of his right and left hip, right and left ankle, right and left knee, and all other joints for which he has arthritis.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner must opine as to whether it is at least as likely as not that any right and left hip, right and left ankle, right and left knee, and all other joints for which he has arthritis, found to be present is related to or had its onset in service.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's right and left hip, right and left ankle, right and left knee, and all other joints for which he has arthritis were caused by his service-connected low back disability.  

The examiner must also state whether it is at least as likely as not that any right and left hip, right and left ankle, right and left knee, and all other joints for which he has arthritis, were aggravated by his service-connected low back disability.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include recitation of any missing facts necessary to render a non-speculative opinion.   

4.  Also, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected low back disability.  The claims folder should be made available to the examiner for review.  Any appropriate diagnostic testing should be conducted and noted in the report.  The examiner should expressly opine as to whether it is at least as likely as not that the Veteran has neurological manifestations of his low back disability, particularly in his lower extremities as suggested in the September 2013 Grand Island VAMC treatment records.  Any such manifestations should be identified, and the examiner should describe in detail the nature and severity of symptoms (and associated functional impairment) associated with each such manifestation.  

In regards to neurological manifestations, the examiner should discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.  

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for all opinions expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

5.  Finally, re-adjudicate whether service connection is warranted for the Veteran's right and left hip arthritis, right and left ankle arthritis, right and left knee arthritis, and arthritis of all other joints, and whether higher and/or separate ratings are warranted for the Veteran's low back disability (to include separate ratings for neurological manifestations of the low back).  Also, consider whether entitlement to TDIU is warranted.  If the benefits sought on appeal are not granted in full, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


